Citation Nr: 0904040	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran timely perfected an appeal of the 
June 2002 rating decision declining to reopen claims of 
entitlement to service connection for a right knee 
disability, a bilateral hip disability, and a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hip disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which declined to 
reopen claims of entitlement to service connection for a 
right knee disability, a bilateral hip disability, and a low 
back disability.  


FINDINGS OF FACT

1.  A June 27, 2002 rating decision declined to reopen claims 
of entitlement to service connection for a right knee 
disability, a bilateral hip disability, and a low back 
disability; the RO mailed the veteran notification of the 
denial on June 28, 2002.

2.  The veteran filed a Notice of Disagreement (NOD) on July 
20, 2002, and the RO mailed a November 9, 2002 Statement of 
the Case (SOC) to the veteran and his representative on 
December 5, 2002.

3.  A substantive appeal containing the necessary information 
was timely received on January 17, 2003. 

4.  In a May 2000 rating action, the RO denied the veteran's 
application to reopen claims of service connection a right 
knee disability, a bilateral hip disability, and a low back 
disability; he did not appeal; and the decision became final.

5.  The evidence received since the May 2000 rating decision 
raises a reasonable possibility of substantiating the 
veteran's service connection claims.

6.  The veteran's right knee disability is not etiologically 
related to his service-connected right ankle disability.

7.  The veteran's bilateral hip disability is not 
etiologically related to his service-connected right ankle 
disability.

8.  The veteran's low back disability is not etiologically 
related to his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The veteran timely perfected his appeal with respect to 
the June 2002 rating decision declining to reopen claims of 
entitlement to service connection for a right knee 
disability, a bilateral hip disability, and a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 (2008).

2.  The May 2000 RO decision that denied applications to 
reopen the claims for service connection for claims of 
service connection a right knee disability, a bilateral hip 
disability, and a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2000).

3.  Evidence received since the May 2000 rating decision is 
new and material; the claims of entitlement to service 
connection for a right knee disability, a bilateral hip 
disability, and a low back disability are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2008).

4.  A right knee disability is not proximately due to or the 
result of the service-connected right ankle disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 
(2008).

5.  A bilateral hip disability is not proximately due to or 
the result of the service-connected right ankle disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.310 (2008).

6.  A low back disability is not proximately due to or the 
result of the service-connected right ankle disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that the provisions of the 
VCAA are not applicable to the issue of timeliness because it 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to that issue.

As to the remaining issues on appeal, in correspondence dated 
in May 2002, March 2005, and January 2007, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In April 
2006 and February 2007, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board is 
taking favorable action as to the claims to reopen, thus, any 
notice deficiency poses no risk of prejudice to the veteran.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

Timeliness of Substantive Appeal

An appeal consists of a timely filed NOD in writing and, 
after the issuance of a 
SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mails the 
statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  38 U.S.C.A. § 7105(a), (b)(1); 
38 C.F.R. 
§ 20.302.  The date of mailing of the SOC will be presumed to 
be the same as the date of the SOC and the date of mailing 
the letter of notification of the determination will be 
presumed to the same as the date of that letter for purposes 
of determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(b)(1).

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with 
§ 19.131 of this title, that the claimant be furnished an 
SSOC, then the time to submit a substantive appeal shall end 
not sooner than 60 days after such SSOC is mailed to the 
appellant, even if the 60-day period extends beyond the 
expiration of the 1-year appeal period.  38 C.F.R. § 
20.302(b)(2).

If an appeal is not perfected within the time specified by 
the regulation, the RO's determination becomes final.  38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  38 U.S.C.A. § 5108.

In a June 2002 rating decision, the RO declined to reopen 
claims of entitlement to service connection for a right knee 
disability, a bilateral hip disability, and a low back 
disability.  The veteran was notified of this decision by 
letter dated June 28, 2002 and an NOD was received on July 
20, 2002.  On November 9, 2002, the RO issued a SOC 
addressing the issue and notified him of such in a December 
5, 2002 letter.

The SOC was mailed on December 5, 2002; 60 days from that 
date was February 5, 2002.  The 1-year period from the date 
of the adverse determination was June 28, 2003, which would 
be the time or date that the veteran had until that time to 
perfect his appeal.  The veteran submitted a statement 
received on January 17, 2003 that he wanted a local hearing 
and an opportunity to present more evidence about his appeal, 
and that he was in receipt of the SOC.  The Board finds that 
this statement is timely and contains the information 
necessary to perfect his appeal.   

In conclusion, the Board finds that the veteran timely filed 
a substantive appeal to the June 2002 rating decision.  The 
Board has the authority to determine its own jurisdiction, 
see 38 C.F.R. § 20.101(d), and under the circumstances of 
this case, dismisses the veteran's appeal with regard to the 
June 2002 decision as untimely.

New and Material Evidence

In a November 2002 Statement of the Case, the RO determined 
that new and material evidence sufficient to reopen 
previously denied claims for service connection for a right 
knee disability, a bilateral hip disability, and a low back 
disability had been received.  The RO reopened the previously 
denied claims but denied the underlying de novo issue of 
entitlement to service connection for a right knee 
disability, a bilateral hip disability, and a low back 
disability.

Although the RO has reopened the previously denied claims for 
service connection, the Board is required to address this 
particular issue (e.g., the new and material claim) in the 
first instance.  The Board has the jurisdiction to address a 
new and material issue and to reach the underlying de novo 
claim.  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (holding that the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claims for service connection for a right 
knee disability, a bilateral hip disability, and a low back 
has been received, the Board will proceed, in the following 
decision, to adjudicate this new and material issue in the 
first instance.

In a decision dated in July 1988, the Board denied the 
veteran's claims of entitlement to service connection for a 
right knee disability, a bilateral hip disability, and a low 
back disability.  The veteran did not timely appeal this 
decision.  Subsequently, in September 1993 the Board declined 
to reopen the claims of entitlement to service connection for 
right knee and right hip disabilities.  The RO then declined 
to reopen the claims of entitlement to service connection for 
a right knee disability, a bilateral hip disability, and a 
low back disability in May 2000.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the May 
2000 decision became final because the veteran did not file a 
timely appeal.

The claims of entitlement to service connection for a right 
knee disability, a bilateral hip disability, and a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claims in 
February 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment records 
and post-service VA treatment records.  In July 1988, the 
Board denied the veteran's service connection claims, finding 
that none of the disabilities were etiologically related to 
his right ankle disability.  In declining to reopen the 
claims of entitlement to service connection for right knee 
and right hip disabilities in September 1993, the Board found 
that the additional evidence received did not alter the facts 
previously considered nor raise a reasonable possibility of 
changing the prior outcome.  In May 2000, the RO further 
determined that new and material evidence had not been 
received to reopen the claims. 

The Board finds that the evidence received since the last 
final decision relates to an unestablished fact necessary to 
substantiate the claim.

Evidence received since the last final decision on the 
veteran's claim of entitlement to service connection for a 
right knee disability, a bilateral hip disability, and a low 
back disability includes an April 2002 treatment, and May 
2002 and December 2002 letters from D. M. Lox, M.D. 
suggesting that the veteran's right knee, bilateral hip, and 
low back disabilities are related to his right ankle 
disability.  New evidence is sufficient to reopen a claim if 
it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claims of entitlement for service connection for 
service connection for a right knee disability, a bilateral 
hip disability, and a low back disability are reopened. 

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran does not claim and the record does not show that 
a right knee disability, a bilateral hip disability, or a low 
back disability were incurred in service or aggravated 
therein.  See 38 U.S.C.A. § 1110.  Furthermore, the veteran 
does not claim and the record does not show that degenerative 
joint disease was manifested to a compensable degree within 
one year of service discharge.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran 
contends that he has a right knee disability, a bilateral hip 
disability, and a low back disability all secondary to his 
service-connected ankle disability.  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection is in effect for residual fracture of the 
right lateral malleolus/right ankle strain and multiple 
records show that the veteran has a right knee disability 
(osteoarthritis of the right knee), a bilateral hip 
disability (osteoarthritis), and a low back disability 
(degenerative lumbar spondylosis).  The issue is, therefore, 
whether any or all of these disabilities were either caused 
or aggravated by his service-connected right ankle 
disability. 

Several opinions have addressed the relationship of the 
veteran's claimed disabilities and his service-connected 
right ankle disability.  An October 1992 VA examination 
report noted that the veteran had generalized osteoarthritis 
and it would be difficult to state whether it was related to 
his right ankle. While there was a possibility that 
osteoarthritis was related, the likelihood was that it was 
generalized osteoarthritis and that it was progressive in 
nature.  An April 2002 treatment record from Dr. Lox noted 
that pain in the veteran's right ankle progressively 
increased to his right knee.  In noting, hip pain with back 
pain, Dr. Lox noted that he felt that this pain was 
compensatory due to the ankle and knee pain which was 
progressing as it put more of a load onto his hip and 
eventually to the lumbar spine.  A May 2002 letter from Dr. 
Lox noted that the veteran's knee, hip, and back pain were 
causally related to his ankle injury/disability.  

VA afforded the veteran an examination in June 2002, the 
report of which reflects that examination of the veteran was 
completed in conjunction with review of the claims folder 
including the records from Dr. Lox.  The examiner noted it 
was medical speculation to make the conclusion reached by Dr. 
Lox.  He added that although the veteran limped from his 
ankle disability, it was just as likely that because of the 
limp he would not walk as much putting less stress and strain 
on his right hip and ankle.  Additionally, the examiner noted 
that he was not aware of any evidence in the medical 
literature supporting such a causative relationship.  
Acknowledging that it was certainly possible that the balance 
mechanics would have altered his limp, it was would still be 
speculative to make any casual connection.  

An additional letter from Dr. Lox dated in December 2002 
noted that it was quite frequent and common that an ankle 
disability could accelerate and cause progression of 
arthritis in other joints due to an antalgic gait.  In 
reviewing VA treatment records showing ongoing treatment for 
complaints related to the right knee, hip, and low back 
areas, Dr. Lox indicated that the veteran's current right 
knee, hip, and low back pain were 100 percent due to his 
original ankle injury. 

VA afforded the veteran another examination in April 2005, 
the report of which extensively outlined the veteran's 
disability history taking into account his subjective 
complaints.  In diagnosing degenerative lumbar spondylosis, 
right hip strain, and osteoarthritis of the right knee, the 
examiner found that these disabilities could not be related 
to the right ankle without resort to speculation.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examination reports are more 
probative than Dr. Lox's findings.  The VA examination 
reports were rendered by three different specialists who all 
gave reasons and bases for their conclusions.  Additionally, 
the VA examiners took into account Dr. Lox's findings.  Dr. 
Lox, on the other hand, only offered his opinion without 
addressing the other opinions of records and did not cite to 
established medical principles in making his assertions.  The 
June 2002 VA examiner specifically indicated that there was 
no medical literature of the relationship suggested by Dr. 
Lox.  Dr. Lox repeatedly asserts that right knee, bilateral 
hip and low back pain is related to the service-connected 
right ankle disability.  However pain is not analogous to 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (the claimant was seeking service connection 
for a neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court 
held that pain alone without a diagnosed or identifiable 
underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of 
service connection stating it was precluded from reviewing 
the factual determinations of the Board or the Court.)   The 
underlying disability, as identified on x-ray studies and 
evaluations is generalized osteoarthritis.  Dr. Lox has not 
explained how the service-connected right ankle disability is 
implicated in the onset of this systemic orthopedic disease 
or to what permanent measurable degree disability has 
increased in severity due to the service-connected right 
ankle disability.  The VA examination reports have 
concentrated on the underlying disability and not just the 
symptoms and have concluded that it would be speculative to 
relate that disability to the service-connected right ankle 
disability.  For these reasons, the VA opinions are afforded 
greater probative weight.  

The preponderance of the evidence is against a finding that 
the claimed disabilities are due to the veteran's service-
connected right ankle disability.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a right knee disability, a bilateral hip 
disability, and a low back disability due to his service-
connected ankle disability) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).







ORDER

The veteran timely perfected an appeal of the June 2002 
rating decision declining to reopen claims of entitlement to 
service connection for a right knee disability, a bilateral 
hip disability, and a low back disability.  To this extent, 
the benefits sought on appeal are granted.

The claim for service connection for a right knee disability 
is reopened.  To that extent only, the appeal is allowed.

The claim for service connection for a bilateral hip is 
reopened.  To that extent only, the appeal is allowed.

The claim for service connection for a low back disability is 
reopened.  To that extent only, the appeal is allowed.

Service connection for a right knee disability is denied.  

Service connection for a bilateral hip is denied.  

Service connection for a low back disability is 
denied. 




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


